*10OPINION ON PETITION TO REHEAR
FONES, Justice.
Appellant has filed a petition to rehear, expressing apprehension as to the effect of a portion of our opinion on future legislative acts applying to Tennessee’s only Metropolitan Government at this time, or only to such Metropolitan Governments as may exist in the future, from time to time.
Appellant insists that the first ground which we gave for repelling its attack upon T.C.A. §§ 2-1324, 2-1325 (Public Acts of 1973, Chapter 363) will be cited as authority that all future legislative acts affecting Metropolitan forms of government will be general acts not subject to the Home Rule Amendment of Article 11, Section 9 of the Tennessee Constitution.
Appellant concedes that the Metropolitan Government of Nashville and Davidson County is required to pay the costs of primary elections, pursuant to T.C.A. § 2-1219 and T.C.A. § 6-3720, in accord with the foregoing opinion.
The justiciable issue presented by appellant was fully disposed of in applying the two sections above mentioned. There was no necessity for our consideration of the constitutionality of T.C.A. §§ 2-1324, 2-1325 (Public Acts of 1973, Chapter 363) and we should have refrained from so doing. That portion of the opinion was clearly obiter dictum and is not binding under the doctrine of stare decisis. See 20 Am.Jur.2d Courts, §§ 74 and 190.
By leaving the validity of our remarks in regard to said 1973 Act to future litigation, unencumbered by stare decisis, we quell appellant’s apprehension, and' otherwise affirm our original opinion.
DYER, C. J., CHATTIN, and Mc-CANLESS, JJ., and LEECH, Special Justice, concur.